Case: 12-40003      Document: 00512724488         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 12-40003                                FILED
                                                                             August 6, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff–Appellee,
v.

JULIAN GONZALEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No: 7:11-CR-696-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HIGGINBOTHAM, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Julian Gonzalez appealed his sentence following his conviction for
receiving child pornography in interstate commerce under 18 U.S.C.
§§ 2252A(a)(2)(A), 2252A(b)(1), and 2256. In an earlier opinion, we affirmed
the district court’s judgment sentencing Gonzalez to 91 months of
imprisonment and ordering lifetime supervised release, a special assessment




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 12-40003           Document: 00512724488              Page: 2   Date Filed: 08/06/2014



                                              No. 12-40003
of $100, and restitution of $926,560.09. 1 In affirming the restitution order, we
relied on this court’s en banc decision in In re Amy Unknown, 2 which held that
proof of proximate cause is required for restitution under 18 U.S.C. § 2259 only
for “other losses” under § 2259(b)(3)(F), and that no showing of proximate cause
is required for restitution for the costs enumerated in § 2259(b)(3)(A) through
(E). 3
         In Paroline v. United States, 4 the Supreme Court vacated this court’s
judgment in In re Amy Unknown and held that “the proximate-cause
requirement applies to all the losses described in § 2259.” 5 On July 28, 2014,
the Supreme Court vacated our judgment in this case and remanded for further
consideration in light of Paroline. 6 We remand to the district court in order to
ascertain the extent of the victim’s losses under § 2259 in accordance with
Paroline.
                                          *        *         *
         We REMAND the case to the district court for reconsideration in light of
Paroline.




        United States v. Gonzalez, 540 F. App’x 465, 466 (5th Cir. 2013) (unpublished),
         1

vacated by 134 S. Ct. 2847.
        701 F.3d 749 (5th Cir. 2012) (en banc), vacated by Paroline v. United States, 134 S.
         2

Ct. 1710 (2014) and Wright v. United States, 134 S. Ct. 1933 (2014).
         3   Gonzalez, 540 F. App’x at 471-72 (citing In re Amy Unknown, 701 F.3d at 773).
         4   134 S. Ct. 1710 (2014).
         5   Paroline, 134 S. Ct. at 1722, 1730.
         6   Gonzalez v. United States, 134 S. Ct. 2847 (2014) (per curiam).
                                                   2